Citation Nr: 0019869	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-02 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant is entitled to Civilian Health and 
Medical Program of the Department of Veterans Affairs (VA) 
(CHAMPVA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and died in March 1996.  The appellant is his widow.  

This matter comes to the Board of Veterans Appeals (Board) 
from a decision of the Health Administration Center that 
denied the appellant's claim for CHAMPVA benefits.


FINDINGS OF FACT

1. At the time of the veteran's death, service connection had 
not been established for any disability.

2. The appellant was awarded dependency and indemnity 
compensation (DIC) pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).


CONCLUSION OF LAW

The criteria for an award of CHAMPVA benefits have not been 
met.38 U.S.C.A. §§ 101(16), 1151, 1713 (West 1991); 38 C.F.R. 
§§ 3.1(k), 17.271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1997, the appellant submitted VA Form 10-10D, 
Application for CHAMPVA Benefits.  The form indicated listed 
the criteria for eligibility for CHAMPVA.

By rating decision dated August 1997, the RO granted the 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1151.  

Service connection for the cause of the veteran's death was 
denied by the RO in a July 1998 rating action.  The appellant 
did not file a notice of disagreement with this 
determination.

The following persons are eligible for CHAMPVA benefits 
provided that they are not eligible for CHAMPUS/TRICARE or 
Medicare Part A (except as noted in Sec. 17.271).  (1) The 
spouse or child of a veteran who has been adjudicated by VA 
as having a permanent and total service-connected disability; 
(2) The surviving spouse or child of a veteran who died as a 
result of an adjudicated service-connected condition(s); or 
who at the time of death was adjudicated permanently and 
totally disabled from a service- connected condition(s); (3) 
The surviving spouse or child of a person who died on active 
military service and in the line of duty and not due to such 
person's own misconduct; and (4) An eligible child who is 
pursuing a full-time course of instruction approved under 38 
U.S.C. Chapter 36, and who incurs a disabling illness or 
injury while pursuing such course (between terms, semesters 
or quarters; or during a vacation or holiday period) that is 
not the result of his or her own willful misconduct and that 
results in the inability to continue or resume the chosen 
program of education must remain eligible for medical care 
until:  (i) The end of the six-month period beginning on the 
date the disability is removed; or (ii) The end of the two-
year period beginning on the date of the onset of the 
disability; or (iii) The twenty-third birthday of the child, 
whichever occurs first.  38 U.S.C.A. § 1713; 38 C.F.R. 
§ 17.271.

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred in or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16);; 
38 C.F.R. § 3.1(k).

As noted above, the appellant was awarded DIC based on the 
veteran's death arising out of his treatment at a VA 
facility.  The premise of the award was 38 U.S.C.A. § 1151.  
The General Counsel of the VA was requested to furnish an 
opinion concerning whether a veteran's award of permanent and 
total disability or death under 38 U.S.C.A. § 1151 provides a 
basis for determining that the veteran is also an eligible 
CHAMPVA sponsor under 38 U.S.C.A. § 1713.  In an advisory 
opinion, VAOPGCADV 22-97 (July 31, 1997), the General Counsel 
noted that 38 U.S.C. § 1151 

provides certain veterans who suffer 
(added) disability or death as a result 
of VA surgical or medical treatment with 
quasi-service-connection with respect to 
such disability or death.  That allows 
the veterans or their survivors to 
receive disability or dependency and 
indemnity compensation (DIC) benefits as 
if the disability or death had actually 
been service-connected.  

Section 1151 states:  Compensation under 
this chapter and dependency and indemnity 
compensation under chapter 13 of this 
title shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected. . . .Section 1151 
does not give actual service-connected 
status to the additional disability or 
death; rather it only creates what is 
commonly referred to as "quasi-service-
connection" for the limited remedial 
purpose of providing certain compensation 
benefits to veterans covered by this 
section."  

Section 1713, on the other hand, 
authorizes VA to pay medical care 
benefits to certain survivors and 
dependents of sponsoring-veterans who 
have a total and permanent disability 
resulting from a service-connected 
disability; who died as a result of such 
a disability; who at the time of death 
had a total and permanent disability 
resulting from a service-connection; or 
who died in the active service in the 
line of duty not due to such person's own 
misconduct.  38 U.S.C. § 1713(a)...

38 U.S.C. § 1151 provides quasi-service-
connection only for purpose of 
establishing for monetary compensation 
under chapters 11 or 13 or title 38.  
This section contains no reference to 
chapter 17.  As for section 1713, that 
statute does not define "total 
disability, permanent in nature, 
resulting from a service-connected 
disability" and does not include or 
reference determinations of quasi-
service-connection.  (For that matter, we 
note the definition of 'service-
connected' in 38 U.S.C. § 101(16) does 
not include a 'quasi-service-connected 
disability).  Moreover, section 1713 does 
not tie eligibility for CHAMPVA 
sponsorship to the receipt of 1151 
benefits."  

In sum, the "quasi-service-connected" 
status accorded a qualifying veteran 
under section 1151, for purposes of 
determining an individual's eligibility 
for disability or DIC benefits, is not a 
basis for determining that the veteran is 
also and eligible CHAMPVA sponsor, for 
purposes of section 1713.  In other 
words, eligibility for CHAMPVA medical 
benefits under 38 U.S.C. § 1713 does not 
derive from an award of total and 
permanent disability or DIC compensation 
pursuant to 38 U.S.C. § 1151.

It is not disputed that service connection had not been 
established for any disability at the time of the veteran's 
death, and that the appellant was awarded DIC under the 
provisions of 38 U.S.C.A. § 1151.  Although it is not 
dispositive or binding, the Board finds that the reasoning 
inherent in the opinion of the General Counsel to be 
persuasive.  The undersigned concurs with the opinion and 
concludes that the appellant is not eligible for CHAMPVA 
benefits.  

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held, in Mintz v. Brown, 
6 Vet. App. 277 (1994) that a finding of "as if" service 
connection under 38 U.S.C.A. § 1151 creates entitlement to 
certain benefits under chapters 11 and 13 of Title 38, but 
not under other provisions.  In other words, the Court 
acknowledged that different benefits flow from a grant of 
benefits pursuant to 38 U.S.C.A. § 1151.  This is consistent 
with the General Counsel's opinion, and provides additional 
support for the Board's conclusion in this case.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  



ORDER

Entitlement of the appellant to CHAMPVA benefits is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

